Exhibit 10.5

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
June 15, 2010, is entered into by and between QEP Resources, Inc., a Delaware
corporation (the “Company”), Questar Corporation, a Utah corporation
(“Questar”), and Charles B. Stanley (“Executive”).

WHEREAS, the Board of Directors of Questar has determined that it is
appropriate, desirable and in the best interests of Questar and its stockholders
to separate Questar into two separate, independent and publicly traded companies
(the “Separation”): (i) one comprising the exploration and production business,
which shall be owned and conducted, directly or indirectly, by the Company, and
(ii) one comprising the utility business, which shall continue to be owned and
conducted, directly or indirectly, by Questar;

WHEREAS, Questar and the Company have entered into that certain Separation and
Distribution Agreement (the “Separation Agreement”), setting forth the terms
pursuant to which the Company shall be separated from Questar;

WHEREAS, Executive previously entered into an Employment Agreement dated as of
February 1, 2004, and as subsequently amended, with Questar (the “Questar
Employment Agreement”);

WHEREAS, the Company desires Executive to serve the Company as its President and
Chief Executive Officer upon the terms and subject to the conditions set forth
in this Agreement;

WHEREAS, the parties hereto acknowledge and agree that the Questar Employment
Agreement, and all of Executive’s rights and interest therein and thereunder,
are hereby cancelled and terminated upon the effectiveness of this Agreement, in
consideration of the parties hereto entering into this Agreement;

WHEREAS, in consideration of, and as a material inducement to, Questar and the
Company’s entrance into the Separation Agreement and consummation of the
“Distribution” (as such term is defined in the Separation Agreement), the
Company and Executive desire that this Agreement take effect upon the
Distribution, and upon its effectiveness, supersede and replace the Questar
Employment Agreement in its entirety; and

WHEREAS, this Agreement will become effective only if the Distribution occurs.

NOW, THEREFORE, IN CONSIDERATION of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

The terms set forth below have the following meanings:

Agreement Date means the first day immediately following the date of the
Distribution.



--------------------------------------------------------------------------------

Anniversary Date means any annual anniversary of the Agreement Date.

Bifurcated Equity Grants means any stock options or restricted stock granted to
Executive while Executive was employed under the Questar Employment Agreement
and subject to an award agreement, which grants were bifurcated and agreements
amended pursuant to that certain Employee Matters Agreement by and between
Questar and Company, dated as of June 14, 2010.

Board means the Board of Directors of the Company.

Cause means any of the following: (a) Executive’s conviction of a felony or of a
misdemeanor involving fraud, dishonesty or moral turpitude, or (b) Executive’s
willful or intentional material breach of this Agreement that results in
financial detriment that is material to the Company and its affiliates taken as
a whole.

For purposes of clause (b) of the preceding sentence, Cause shall not include
any one or more of the following: (i) bad judgment, (ii) negligence, or
(iii) any act or omission that Executive believed in good faith to have been in
or not opposed to the interest of the Company (without intent of Executive to
gain, directly or indirectly, a profit to which he was not legally entitled), or
(iv) any act or omission of which any member of the Board who is not a party to
such act or omission has had actual knowledge for at least three months.

Change in Control means the following: A Change in Control of the Company shall
be deemed to have occurred if (a) any “person” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) other than
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company, is or becomes the beneficial owner (as such term is used in Rule
13d-3 under the Exchange Act) of securities of the Company representing 25
percent or more of the combined voting power of the Company; or (b) the
following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, as of the Distribution Date,
constitute the Company’s Board of Directors and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on the Distribution
Date, or whose appointment, election or nomination for election was previously
so approved or recommended; or (c) the consummation of a merger or consolidation
of the Company or any direct or indirect subsidiary of the Company with any
other corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60 percent of the combined voting power of the securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation, or a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 25 percent or more of the combined voting power of the

 

2



--------------------------------------------------------------------------------

Company’s then outstanding securities; or (d) the Company’s stockholders approve
a plan of complete liquidation or dissolution of the Company or the consummation
of the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 60 percent of
the combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

Committee means the Compensation Committee of the Board.

Common Stock means the common stock of the Company.

Company means QEP Resources, Inc. on a consolidated basis, or the ultimate
parent corporation of the acquiring or surviving company in the case of an
acquisition, merger, consolidation, etc. involving QEP Resources, Inc.

Conversion Awards means restricted stock granted under the 2010 Long-Term Stock
Incentive Plan or under the Questar Corporation Long-Term Stock Incentive Plan
issued in exchange for a cash award under the Questar Corporation Long-Term Cash
Incentive Plan for the 2009-2011 and 2010-2012 performance periods.

Date of Termination means the effective date of a Termination of Employment for
any reason, including death or Disability, whether initiated by the Company or
by Executive.

Disability means a condition that renders Executive unable to engage in any
substantial, gainful activity by reason of any medically-determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve months. The foregoing
definition of “Disability” shall be interpreted in a manner consistent with
Section 409A of the Code and the Internal Revenue Service and Treasury guidance
thereunder.

Good Reason with respect to Executive’s termination of employment means any of
the following events or conditions which occur without Executive’s written
consent and which remain in effect after notice has been provided by Executive
to the Company of such event or condition and the expiration of a 30 day cure
period: (i) a material diminution in Executive’s base compensation; (ii) a
material diminution in Executive’s authority, duties, or responsibility; (iii) a
material change in the geographic location at which Executive performs services;
or (iv) any other action or inaction that constitutes a material breach by the
Company or its Subsidiaries of this Agreement. Executive’s notification to the
Company must be in writing and must occur within a reasonable period of time,
not to exceed 90 days, following Executive’s discovery of the relevant event or
condition. Any reasonable determination by Executive that any of the specified
events has occurred and constitutes Good Reason shall be conclusive and binding
for all purposes.

Subsidiary means any entity of which the Company, directly or indirectly, owns
at least 50 percent of the outstanding shares of capital stock or any
partnership interest entitled to vote for the election of directors.

 

3



--------------------------------------------------------------------------------

Termination for Good Reason means a Termination of Employment by Executive for a
Good Reason.

Termination of Employment means a termination by the Company or by Executive of
Executive’s employment by the Company.

Termination Without Cause means a Termination of Employment by the Company for
any reason other than Cause or Executive’s death or Disability.

ARTICLE 2

DUTIES

President and Chief Executive Officer. The Company shall employ Executive during
the term of this Agreement as President and Chief Executive Officer of Company
at its principal location in Denver, Colorado, reporting to the Board.
Executive, during the term of this Agreement, shall devote substantially all of
his business time, attention, and effort to the affairs of the Company and shall
use his reasonable efforts to promote the best interests of the Company.

Director Status. As long as Executive serves as an employee or officer during
the term of this Agreement, the Board shall appoint or nominate Executive as
member of the Board. At its discretion, the Board of Directors of any Subsidiary
may appoint Executive to serve as a director of such Subsidiary.

ARTICLE 3

TERM OF EMPLOYMENT AGREEMENT

Subject to earlier termination in accordance with Article 7, this Agreement
shall begin on the Agreement Date and end on the Anniversary Date that is three
years after such Agreement Date (the “Employment Term”). Upon expiration of the
Employment Term, Executive’s continued employment with Company shall be on an
“at will” basis.

ARTICLE 4

COMPENSATION

4.1 Salary. The Company shall pay Executive an annual base salary of $720,000
payable in semi-monthly installments (“Base Salary”). The Committee shall review
Executive’s Base Salary when it reviews the base salaries paid to the Company’s
other executive officers each year and can only increase, not reduce,
Executive’s Base Salary. Effective as of the date of any such increase in
Executive’s Base Salary, the Base Salary shall be considered the new Base Salary
for all purposes of this Agreement and may not thereafter be reduced. Any
increase in Base Salary shall not limit or reduce any other obligation of the
Company to Executive under this Agreement without Executive’s written consent.

4.2 Annual Bonus Plans. Executive shall be nominated to participate in the
Company’s annual bonus plans, including the Annual Management Incentive Plan II
(AMIPII),

 

4



--------------------------------------------------------------------------------

for each performance period established during the term of this Agreement and
shall have an aggregate target bonus under such plans equal to at least 90
percent of his base salary (“Target Bonus”). The annual minimum, target, and
maximum performance goals for the Company and its principal Subsidiaries shall
be approved by the Committee within 90 days after the beginning of the
performance period.

4.3 Other Bonus Programs. Executive shall be nominated to participate in the
Company’s Long-Term Cash Incentive Plan and any additional incentive
compensation program adopted by the Committee or the Board for the Company’s
officers. Unless Executive consents in writing or unless the special program is
for specific hiring or retention purposes, Executive shall be granted a Target
Bonus opportunity in such program that shall be at least equal to that provided
to any other Company officer.

ARTICLE 5

STOCK OPTIONS, RESTRICTED

STOCK AND STOCK OWNERSHIP

5.1 Equity Grants. Executive shall be granted stock options, restricted stock
awards, stock appreciation rights, performance shares, or other equity-based
compensation pursuant to the Company’s 2010 Long-Term Stock Incentive Plan when
the Committee or Board makes such awards to other officers of the Company.
Unless Executive consents in writing or unless the awards are for specific
hiring or retention purposes, Executive shall be granted an equity award at
least equal to that provided to any other officer. The agreements for any
options granted to Executive shall contain a special provision that permits
Executive to have 30 days after Termination of Employment (for reasons other
than death, Disability, approved retirement, or a Change in Control) to exercise
the vested portion of any options granted to him. (If Executive’s employment is
terminated for one of the specified reasons, he shall have longer periods of
time in which to exercise his options as specified in the underlying agreements
for such options.)

5.2 Stock Ownership. The Company requires all officers to own shares of the
Company’s common stock. During the course of this Agreement, Executive is
expected to acquire and retain shares of the Company’s common stock (including
phantom stock units) having a value equal to at least 6 times his annual Base
Salary. Executive cannot sell shares of common stock other than to satisfy tax
obligations associated with recognizing income in conjunction with stock
distributions or stock options without advance notice to the Chair of the
Compensation Committee of the Company’s Board.

ARTICLE 6

OTHER BENEFITS

6.1 Qualified Retirement Plans. During the term of this Agreement, Executive
shall be entitled to participate in the qualified plans (including defined
benefit and 401(k) savings) sponsored by the Company in accordance with the
general rules applicable to other employees participating in such plans;
provided, however, that Executive will not be eligible to accrue any additional
benefits under the Company’s defined benefit plan on and after the Agreement
Date, but will instead receive additional benefits under the Company’s
nonqualified supplemental executive retirement plan to compensate him for any
loss of additional benefits accrued after the Agreement Date until the Date of
Termination.

 

5



--------------------------------------------------------------------------------

6.2 Welfare Benefit Plans. During the term of this Agreement, Executive shall be
eligible to participate in the welfare benefit plans and programs (including
health, life insurance, catastrophe accident, cafeteria, disability) sponsored
by the Company in accordance with the general rules applicable to such plans.

6.3 Paid Time Off. During the term of this Agreement, Executive shall be
entitled to paid time off (PTO) in accordance with the Company’s general rules
for PTO, except that Executive shall have the right to accrue 264 hours per year
(22 hours per month).

6.4 Nonqualified Benefit Plans. During the term of this Agreement, Executive
shall be eligible to participate in the Company’s optional nonqualified plans
such as the Deferred Compensation Wrap Plan, and its component programs and
shall be covered by the Company’s Supplemental Executive Retirement Plan.

6.5 Change in Control/Indemnification. Executive has been nominated to
participate in the Company’s Executive Severance Compensation Plan (“Change in
Control Plan”) and has been given an Indemnification Agreement. In the event of
Executive’s Termination of Employment following a Change in Control, Executive
shall be entitled to receive the greater of the payment due him under the Change
in Control Plan or under this Agreement, but not payments under both.

6.6 Other Benefits. During the term of this Agreement, Executive shall be
entitled to participate in any special programs adopted for the Company’s
executive officers.

6.7 Office and Support Staff. During the term of this Agreement, Executive shall
be entitled to an office and secretarial assistance appropriate to his position.

6.8 Expenses. During the term of this Agreement, Executive shall be entitled to
receive prompt reimbursement for all reasonable employment-related expenses
incurred by him and approved in accordance with the Company’s standard policies.
The amount of expenses eligible for reimbursement in Executive’s taxable year
may not affect the expenses for reimbursement in any other taxable year.

ARTICLE 7

TERMINATION OF EMPLOYMENT

7.1 Termination for Cause. If the Company terminates Executive’s employment for
Cause, the Company shall only be required to pay Executive any earned but unpaid
base salary and PTO.

The Company may not terminate Executive’s employment for Cause unless it has:
(a) officially given Executive written notice at least 30 days prior to the Date
of Termination of its intent to terminate Executive’s employment, which written
notice shall contain a detailed description of the specific reasons that form
the basis for such action; (b) provided Executive an

 

6



--------------------------------------------------------------------------------

opportunity to appear before the Board prior to the Date of Termination to
present arguments on his own behalf; and (c) received the affirmative vote of at
least two-thirds of the members of the Board (excluding Executive if he is then
serving on the Board) that it is proper to terminate Executive’s employment for
Cause. Pending the final resolution of any disputes concerning Executive’s
termination of employment for Cause, the Board my suspend Executive with pay.

7.2 Termination for Death or Disability. If Executive’s employment terminates
during the term of this Agreement due to Executive’s death or Disability, the
Company shall pay to Executive’s beneficiary or estate (in the event of his
death), or to Executive (in the event of his Disability), a lump-sum amount
equal to Executive’s monthly Base Salary for the remainder of the month in which
his death or Disability occurred and for one subsequent month. The Company shall
pay to Executive (or his beneficiary or estate in the event of his death) a
lump-sum amount equal to the Target Bonus under the annual bonus plans
maintained by the Company for the year in which he died or became disabled. The
Company shall also pay Executive (or his beneficiary or estate in the event of
his death) a lump sum amount equal to his Target Bonus under the Company’s
Long-Term Cash Incentive Plan for each separate performance period that has
begun during the term of this Agreement to the extent that such Target Bonus has
been set by the Committee or Board (including any performance period still in
existence under the Questar Long-Term Cash Incentive Plan). Any Bifurcated
Equity Grants shall vest in accordance with the terms of such grants, with any
vested options exercisable by Executive (or his estate in the event of his
death) in accordance with the terms of such option agreements. Any grants of
restricted stock, options to purchase shares of the Company’s common stock,
stock appreciation rights, or other equity-based awards (“Equity Grants”) made
to Executive under this Agreement on or following the Agreement Date, and any
Conversion Awards, shall vest in the event of Executive’s death or Disability.

7.3 Termination Without Cause. If the Company terminates Executive’s employment
during the term of this Agreement for some reason other than Cause, death or
Disability, the Company shall pay Executive a lump-sum amount equal to (i) three
times Executive’s Base Salary, and (ii) three times the amount of the annual
cash bonus(es) Executive actually received under the Company’s annual bonus
plan(s) in the year immediately prior to the Date of Termination. For the
avoidance of doubt, annual bonus plan(s) includes payments under the Company’s
AMIPII or other annual cash incentive plan for the employees of Company or its
affiliates, and including, where applicable, payments under the Questar AMIPII
or QMR cash incentive plan for its employees while Executive was employed under
the Questar Employment Agreement). Annual bonus plans does not include any
payment under the Company’s or Questar’s Long-Term Cash Incentive Plan (except
that Executive shall receive accelerated vesting of the Conversion Awards set
forth below). Amounts payable under this subsection will be paid in a cash lump
sum, subject to applicable withholdings, within 30 days of the Date of
Termination.

Any Bifurcated Equity Grants shall vest in accordance with the terms of such
grants due to a Termination Without Cause. Any Equity Grants made to Executive
under this Agreement on or following the Agreement Date, and any Conversion
Awards, shall vest in full on Executive’s Date of Termination.

 

7



--------------------------------------------------------------------------------

The parties hereto acknowledge and agree that expiration of the Employment Term
by itself shall not be deemed to constitute a termination of Executive’s
employment by the Company for some reason other than Cause or otherwise entitle
Executive to any payments or benefits under this Section 7.3. Except for
Executive’s earned but unpaid base salary and PTO, Executive shall not be
entitled to any payments or benefits under this Section 7.3. after the
expiration of the Employment Term.

7.4 Termination by Executive. Executive can terminate his employment for any
reason provided that he gives the Board written notice at least 30 days’ prior
to his Date of Termination.

(a) If Executive terminates his employment for other than Good Reason, he shall
only be paid his earned but unpaid Base Salary and accrued PTO (up to time of
termination).

(b) If Executive terminates his employment for Good Reason, the Company shall
pay Executive a lump-sum amount equal to (i) three times Executive’s Base
Salary; and (ii) three times the amount of the annual cash bonus(es) Executive
actually received under the Company’s annual bonus plan(s) in the year
immediately prior to the Date of Termination. For the avoidance of doubt, annual
bonus plan(s) includes payments under the Company’s AMIPII or other annual cash
incentive plan for the employees of Company or its affiliates, and including,
where applicable, payments under the Questar AMIPII or QMR cash incentive plan
for its employees while Executive was employed under the Questar Employment
Agreement). Annual bonus plans does not include any payment under the Company’s
or Questar’s Long-Term Cash Incentive Plan (except that Executive shall receive
accelerated vesting of the Conversion Awards set forth below). Amounts payable
under this subsection will be paid in a cash lump sum, subject to applicable
withholdings, within 30 days of the Date of Termination. Any Bifurcated Equity
Grants shall vest in accordance with the terms of such grants due to a
Termination by Executive for Good Reason. Any Equity Grants made to Executive
under this Agreement on or following the Agreement Date, and any Conversion
Awards, shall vest in full on Executive’s Date of Termination. The parties
hereto acknowledge and agree that expiration of the Employment Term by itself
shall not be deemed to constitute a termination of Executive’s employment by
Executive for Good Reason or otherwise entitle Executive to any payments or
benefits under this Section 7.4(b). Except for Executive’s earned but unpaid
base salary and PTO, Executive shall not be entitled to any payments or benefits
under this Section 7.4(b) after the expiration of the Employment Term.

7.5 409A Payment and Ordering Rules. Payments under this Article 7 are intended
to qualify to the maximum extent possible as “short-term deferrals” exempt from
the application of Code Section 409A. Any payments that do not so qualify are
intended to qualify for the Code Section 409A exemption set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii) (which exempts from Code Section 409A
certain payments made upon an “involuntary separation from service”). Any
payments under this Article 7 that are not exempted from Code Section 409A and
that are payable prior to the date that is six months and one day after the date
of termination (the “Deferred Payment Date”) shall be withheld by the Company
and paid to Executive on the Deferred Payment Date or as soon thereafter as is
administratively feasible. Nothing in this paragraph shall prohibit the Company
and Executive from making use of any other Code Section 409A exemption that may
be applicable to a payment or benefit hereunder.

 

8



--------------------------------------------------------------------------------

ARTICLE 8

RESTRICTIVE COVENANTS

8.1 Non-Solicitation of Employees. During the two year period immediately
following the Date of Termination, Executive shall not directly or indirectly
employ or seek to employ any employees of the Company or its Subsidiaries and
shall not entice or otherwise encourage any such employee to leave such
employment.

8.2 Confidentiality. During the term of this Agreement, Executive shall maintain
the confidential nature of information concerning the Company’s financial
results and business strategies and shall not disclose such information to any
person whose interests are or may be adverse to the Company’s interests or any
person that may use such information to obtain personal financial gain.

After a Termination of Employment for any reason, Executive shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process, communicate or divulge to anyone other than the Company and
its designees any confidential or secret knowledge or information of the Company
or its Subsidiaries that Executive has acquired or become acquainted with during
the period of Executive’s employment by the Company, whether developed by
himself or by others, concerning any trade secrets, confidential or business
plans or material (whether or not patented or patentable) directly or indirectly
useful in any aspect of the business of the Company and its Subsidiaries, any
confidential or secret development of the Company or its Subsidiaries, or any
other confidential information or secret aspects of the business of the Company
or its Subsidiaries (collectively, “Confidential Information”).

8.3 Injunction. Executive acknowledges that monetary damages will not be an
adequate remedy for the Company in the event he breaches the provisions of this
Article 8. Consequently, Executive agrees that the Company is entitled to an
injunction to prevent Executive from any breach of the provisions of this
Article in addition to other rights that the Company may have.

ARTICLE 9

SUCCESSOR TO COMPANY

This Agreement shall bind any successor to the Company, its assets or its
businesses (whether direct or indirect, by purchase, merger, consolidation or
otherwise), in the same manner and to the same extent that the Company would be
obligated under this Agreement if no succession had taken place.

In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Agreement, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Agreement, in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. In the event that a successor fails to expressly and
unconditionally assume and agree to perform the Company’s obligations under this
Agreement, such failure shall be deemed to be a material breach of this
Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

Beneficiary. If Executive dies prior to receiving all of the amounts payable to
him in accordance with the terms of this Agreement, such amounts shall be paid
to one or more beneficiaries designated by Executive in writing to the Company
during his lifetime, or if no such beneficiary is designated, to the
beneficiary(ies) designated by Executive (or deemed by law to be designated)
under QEP Resources, Inc.’s Employee Investment Plan. Such payment shall be made
in a lump sum to the extent so payable and, to the extent not payable in a lump
sum, in accordance with the terms of this Agreement. Executive, without the
consent of any prior beneficiary, may change his designation of beneficiary or
beneficiaries at any time or from time to time by submitting to the Company a
new designation in writing.

Assignment Successors. Except as provided above in Article 9, the Company may
not assign its rights and obligations under this Agreement without the prior
written consent of Executive. This Agreement shall be binding upon and inure to
the benefit of Executive, his estate and Beneficiaries, the Company and the
successors and permitted assigns of the Company.

Good Faith. During the term of this Agreement, Executive shall notify the
Company’s Chairman and the Chairman of the Board’s Executive Committee if he is
being seriously considered for a senior management position with another entity.

Nonalienation. Benefits payable under this Agreement shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution of levy of any kind, either
voluntary or involuntary, prior to actually being received by Executive or a
beneficiary, as applicable, and any such attempt to dispose of any right to
benefits payable hereunder shall be void.

Arbitration. Any dispute under this Agreement shall be settled by arbitration in
Denver, Colorado pursuant to the Commercial Rules then in effect of the American
Arbitration Association. The Company and its successors shall reimburse
Executive for any legal expenses and arbitration expenses that he may reasonably
incur in conjunction with any disputes concerning the interpretation or
enforcement of the provisions contained in this Agreement.

Severability. If one or more parts of this Agreement are declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any part of this Agreement not declared to be
unlawful or invalid. Any part so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
part to the fullest extent possible while remaining lawful and valid.

409A Savings Clause. The parties intend that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code, and the provisions of this Agreement shall be
construed and administered in accordance with such intent. To the extent such
potential payments or benefits could become subject to Code

 

10



--------------------------------------------------------------------------------

Section 409A, the parties shall cooperate to amend this Agreement with the goal
of giving Executive the economic benefits described herein in a manner that does
not result in such tax being imposed. If the parties are unable to agree on a
mutually acceptable amendment, the Company may, without Executive’s consent and
in such manner as it deems appropriate or desirable, amend or modify this
Agreement or delay the payment of any amounts hereunder to the minimum extent
necessary to meet the requirements of Code Section 409A.

Amendment: Waiver. This Agreement shall not be amended or modified except by
written instrument executed by the Company and Executive. A waiver of any term,
covenant or condition contained in this Agreement shall not be deemed a waiver
of any other term, covenant or condition, and any waiver of any default in any
such term, covenant or condition shall not be deemed a waiver of any later
default thereof.

Notices. All notices hereunder shall be in writing and delivered by hand, by
nationally-recognized delivery service that guarantees overnight delivery, or by
first-class, registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to the Company, to    QEP Resources, Inc.    Independence Plaza   

1050 17th St, Suite 500

Denver, CO 80265-1050

   Attention: General Counsel If to Questar, to    Questar Corporation    180
East 100 South    Salt Lake City, UT 84111    Attention: General Counsel If to
Executive, to:    Executive at his last known address on the Company’s records.

Either party may from time to time designate a new address by notice given in
accordance with this Section. Notice shall be effective when actually received
by the addressee.

Counterparts and Facsimile Signatures. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. A facsimile signature may
be accepted as an original signature.

Entire Agreement. Except as provided elsewhere herein and except for the other
documents and agreements contemplated in accordance herewith, this Agreement
sets forth the entire agreement of the parties with respect to its subject
matter and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter, including, without limitation the Questar Employment
Agreement.

 

11



--------------------------------------------------------------------------------

Applicable Law. This Agreement shall be interpreted and construed in accordance
with the laws of the state of Colorado, without regard to its choice of law
principles.

Survival of Executive’s Rights and Obligations. All of Executive’s rights and
obligations shall survive Executive’s Termination of Employment and/or the
termination of this Agreement.

Effectiveness. This Agreement shall become effective upon the Distribution Date.
Notwithstanding anything contained herein, in the event that the Separation
Agreement is terminated or the Distribution otherwise does not occur for any
reason, this Agreement shall automatically, and without notice, terminate
without any obligation due to any party and the provisions of this Agreement
shall be of no force or effect.

Termination of Questar Employment Agreement. Executive hereby resigns from his
position as an officer, employee and/or director of Questar, including, without
limitation, Executive’s position as a member of the Questar Employee Benefits
Committee, and Questar hereby accepts such resignation, effective as of the
Distribution Date. Executive acknowledges and agrees that he will have no
further duties or responsibilities and no further authority on behalf of Questar
after the Distribution Date, other than as specifically set forth herein.
Executive and Questar agree that the Questar Employment Agreement shall
terminate and shall cease to be of further force or effect upon the Distribution
Date and that such termination shall not constitute a Termination of Employment
or a Change of Control under the Questar Employment Agreement. Executive agrees
to waive and release any and all rights, claims, costs, expenses or damages
under the Questar Employment Agreement. Equity granted to Executive under the
Questar Employment Agreement will be adjusted pursuant to the Employee Matters
Agreement and shall continue to vest according to its terms.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

QEP RESOURCES, INC. By:  

/s/ Keith O. Rattie

  Keith O. Rattie   Chairman of the Board of Directors EXECUTIVE

/s/ Charles B. Stanley

Charles B. Stanley QUESTAR CORPORATION By:  

/s/ Keith O. Rattie

  Keith O. Rattie   Chairman, President and Chief Executive Officer

 

13